Citation Nr: 0800440	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  00-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disability. 

3.  Entitlement to service connection for a back disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder manifested by chest pain.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 5, 1972, to 
January 24, 1986.  According to an administrative decision 
dated in August 1986, the veteran's active service from 
October 5, 1972, to October 29, 1982, was honorable, but his 
active service from October 30, 1982, to January 24, 1986, 
was dishonorable.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In December 2005, the Board found that new and material 
evidence had been received sufficient to reopen the claims 
for service connection for a gastrointestinal disorder, 
bilateral knee disorder, and a back disorder.  The Board 
remanded these and the other remaining issues on appeal to 
the Appeals Management Center with directions to complete 
various development actions.  

The claims of service connection for a gastrointestinal 
disorder and a back disability, and whether new and material 
evidence has been received to reopen claims of service 
connection for hearing loss, a cardiovascular disorder, an 
eye disorder, and a psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

FINDING OF FACT

The preponderance of the evidence is against a finding that a 
current bilateral knee disability, diagnosed as 
chondromalacia, is related to an incident or injury during 
service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred, or aggravated, 
in service, and arthritis of the knees may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on January 23, 2006, that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued on June 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a March 2006 letter addressed the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.   

Finally, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and identified private outpatient treatment 
records.  In addition, the appellant submitted various 
private outpatient treatment records and statements from 
friends and family members.  The appellant was afforded a VA 
medical examination on March 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Bilateral Knee Disorder

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The veteran contends that he injured his knees during service 
in the U.S. Navy, as a result of going up and down stairs, 
and due to bumping his knees on "knee knockers."  While the 
veteran's service medical records document treatment for knee 
pain on two occasions, and while there is evidence of a 
current bilateral knee condition, the Board finds, however, 
that the weight of the evidence is against the claim.  

In this respect, the veteran's service medical records do 
show treatment for bilateral knee pain in July 1973 that 
began in boot camp and was aggravated by prolonged standing 
or running.  They also show treatment in August 1973.  The 
remaining service medical records, however, do not show 
complaints or treatment for a bilateral knee condition.  
Physical examinations in September 1975 and October 1982 did 
not reveal any bilateral knee disorder.  Thus, a review of 
the service medical records does not support a conclusion 
that the veteran had a chronic bilateral knee disability 
during service.  

In the first post-service year, there is no evidence showing 
that the appellant had arthritis of the knees.  

There is a reference to a left knee injury which is described 
as a result of trauma following climbing a ladder and bumping 
into bulkheads.  The reference, however, is found in the 
service medical records in November 1985, during a period of 
service that has been characterized as dishonorable.  The 
Board notes, in this respect, that service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  Based upon the 
foregoing definition, the appellant is not afforded 
"veteran" status when he injured his left knee in November 
1985, and therefore, even if there were such a relationship 
between such injury and a current disability, VA compensation 
benefits could not be paid.  

Following the appellant's period of dishonorable service 
there are scattered references to a bilateral knee condition.  
It is important to note, that when the appellant was seen for 
a VA examination in May 1987, x-rays of the knees were 
normal, and no bilateral knee disability was found upon 
physical examination.  Private medical records document that 
the appellant was seen in August 1998 with complaints of left 
knee pain for three week's duration.  While the impression 
was left knee arthralgia, x-rays again showed no evidence of 
any degenerative changes, fractures, or dislocations.  In 
November 2002, the veteran was treated for complaints of 
right knee pain, of two day's duration, and in October 2006, 
he was noted to have arthritis in the left knee.  

The most recent VA examination in March 2007 revealed a 
diagnosis of bilateral chondromalacia of the knees.  The 
examiner opined, however, that such was not likely the result 
of any injury during service.  After reviewing the veteran's 
claims file, and conducting a physical examination of the 
veteran, the examiner reasoned that no chronic knee condition 
was shown during service, that private medical records did 
not establish a chronic knee condition, and that the x-ray 
findings were expected due to the veteran's age.  This 
evidence constitutes the only competent medical evidence 
addressing the likely etiology of the bilateral knee 
condition.  

The Board has considered the lay evidence of record.  The 
appellant's statements as to the service incurrence have been 
considered.  His description of the injury during service, 
however, appears consistent with the injury that occurred 
during his period of dishonorable service.  To the extent 
that he is attempting to link current bilateral 
chondromalacia of the knees to service, he has not been 
showed to possess medical training to offer opinions that 
require knowledge.  To the extent that he is attempting to 
link his knee symptoms to service, the Board affords his 
testimony less probative weight than the competent medical 
evidence of record.  In this respect, the Board finds that 
the VA examiner's opinion constitutes the most probative 
evidence with respect to the likely etiology of the bilateral 
knee condition.  In addition, the lack of post-service 
treatment for the knee condition, and the negative x-ray 
examination results following service weigh against the 
veteran's statements and other lay statements of record 
indicating that he had a chronic knee condition that is 
attributable to service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability.  See 
Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

Initially, with respect to the claim of service connection 
for a low back disability 
the first question that must be resolved is whether the 
veteran meets the requirement of having a current disability.  
To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v.West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In this matter, the veteran filed his initial claim to reopen 
service connection for a low back disability in June 1999.  
He has submitted various private outpatient treatment records 
showing treatment for low back pain.  Among those was an 
April 3, 2000,  x-ray examination from Chesterfield General 
Hospital that noted very mild narrowing of the L5-S1 disc 
space with schmorl's nodes noted at multiple levels in 
moderations.  A physical therapy record of that month noted a 
diagnosis of possible posterior derangement with a left 
lateral component.  In the December 2005 decision, the Board 
presumed the credibility of the evidence submitted, reopened 
the claim, and remanded the matter for a VA examination.  

A VA examination was conducted in March 2007 by a nurse 
practitioner.  The examiner concluded the appellant did not 
have a current low back disability.  While such conclusion 
may be valid, there are two problems with the adequacy of the 
examination report.  First, the examination report notes that 
additional clinical and diagnostic tests would be conducted 
(presumably an x-ray examination) and these results would be 
added to the report by Dr. Martin Durkin.  There are no test 
results associated with the examination report or otherwise 
associated with the claims file.  In light of the April 2000 
x-ray examination results, these test results are 
particularly significant in helping the Board determine 
whether the appellant has or had a current back disability.  
The Board observes, in this regard, that the Court has held 
that VA's duty to assist includes taking reasonable steps to 
obtain information requested by a medical examiner, including 
x-rays.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 
(2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
38 C.F.R. § 3.159(c)(4).  Further evidentiary development in 
the form of a new VA examination is thus necessary.  

Secondly, while the examiner concluded that the appellant did 
not have a current low back disability, there is no 
indication that the examiner considered whether the appellant 
had a low back disability at the time of his application to 
reopen service connection for a low back disability.  See 
McClain, supra.  As such, further examination is warranted to 
resolve this issue as well.   

With respect to the issue of service connection for a 
gastrointestinal disorder, this matter was previously 
remanded in order to afford the veteran a VA examination.  
The purpose of the examination was to obtain medical evidence 
regarding the nature, extent, and etiology of the claimed 
gastrointestinal disorder.  The Board notes, in this respect, 
that VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
More importantly, and as it pertains to remanded claims, a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The record reflects that in March 2007, rather than providing 
the veteran a VA gastrointestinal examination, instead the 
veteran underwent a VA genitourinary examination.  
Thereafter, the veteran was advised, via a supplemental 
statement of the case, that he had undergone an incorrect 
examination.  He was advised that VA would order the 
appropriate examination.  

A deferred rating action, dated in May 2007, further 
indicates that a proper VA examination would be ordered.  

Despite such notations in the claims file, in August 2007, 
the AMC certified the appeal to the Board.  As it is apparent 
that the veteran was never afforded the appropriate VA 
examination, the claim must be returned to the AMC upon 
remand.  

With respect to issues of whether new and material evidence 
has been received to reopen previously denied claims for 
service connection for hearing loss, a cardiovascular 
disorder manifested by chest pain, an eye disorder, and a 
psychiatric disorder, the Board notes that these claims were 
previously remanded in July 2004 and December 2005 to ensure 
that the veteran was afforded proper notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  As provided 
for by the VCAA, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In these matters, the AMC was directed to afford notice 
advising the veteran of the criteria for claims to reopen 
that was in effect for claims filed before August 29, 2001.  
The AMC provided a notice letter in January 2006, but this 
letter provided the veteran with notice of the criteria for 
claims to reopen filed on or after August 29, 2001.  

In addition, with respect to these claims, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

There is a May 2007 deferred rating decision of record 
acknowledging that the AMC was aware of the Kent decision, 
and was required to send out an amended notice.  Despite 
such, no further notice was provided to the veteran and the 
AMC certified the case on appeal to the Board.  

Although the Board regrets that further remand of these 
matters is required, the Board cannot say that the lack of 
proper notice to the appellant was not prejudicial.  
Therefore, these actions must be accomplished to ensure that 
the appellant has been afforded due process under law and to 
further ensure compliance with the Board's prior remand 
directives. 

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should send to the veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence 
under 38 C.F.R. § 3.156 as in effect for 
claims to reopen filed before August 29, 
2001, and specifically identify the type 
of evidence necessary to satisfy the 
element of the underlying claim which was 
found insufficient in the previous denial, 
in accordance with Kent, supra.

2.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
gastrointestinal disorder that he may be 
found to have.  The veteran's claims 
folder and a copy of this remand should be 
available for review in conjunction with 
the examination.  Any testing deemed 
necessary, including X-rays, should be 
completed.

All pertinent gastrointestinal pathology 
found on examination should be noted in 
the evaluation report.  In addition, the 
examiner should provide an opinion as to 
whether any currently diagnosed 
gastrointestinal disorder is not likely, 
at least as likely as not, or more than 
likely related to the veteran's service, 
or events therein.  The examiner should 
reconcile any findings with the service 
medical records.  The reasons and bases 
for all opinions expressed should be set 
forth in a clear and logical manner on the 
examination report.

3.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any low 
back disability.  The veteran's claims 
folder and a copy of this remand should be 
available for review in conjunction with 
the examination.  Any testing deemed 
necessary, including X-rays, should be 
completed.  

Any test results obtained as a result of 
the March 2007 VA examination should be 
obtained.  

All pertinent orthopedic pathology found 
on examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide an opinion as to 
whether the appellant currently has or, at 
the time of his application to reopen 
service connection in June 1999, had a low 
back disability.  If any low back 
disability is found, the examiner should 
offer an opinion as to whether it is not 
likely, at least as likely as not, or more 
than likely related to the veteran's 
service, or events therein.  The examiner 
should reconcile any findings with the 
service medical records.  The reasons and 
bases for all opinions expressed should be 
set forth in a clear and logical manner on 
the examination report.

4.  The AMC should then adjudicate the 
issues of entitlement to service 
connection for a gastrointestinal disorder 
and a low back disability.  In addition, 
the AMC should readjudicate the issues of 
whether new and material evidence has been 
received sufficient to reopen the 
previously denied claims for service 
connection for hearing loss, a 
cardiovascular disorder manifested by 
chest pain, an eye disorder, and a 
psychiatric disorder.  All applicable laws 
and regulations should be considered, to 
specifically include the version of 38 
C.F.R. § 3.156 applicable to claims to 
reopen filed before August 29, 2001.  

If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


